                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-23109-CIV-ALTONAGA/Goodman

VVIG, INC.,

        Plaintiff,
v.

HENRY ALVAREZ, et al.,

      Defendants.
_________________________/

                                                ORDER

        THIS CAUSE came before the Court on Plaintiff/Counter-Defendant VVIG, Inc.

(“VVIG”); and Third-Party Defendants Brandtastic Parties, 1 Virtue Vape LLC (“Virtue Vape”),

Flavor Suite, LLC (“Flavor Suite”), David O’Brien (“O’Brien”), John Abbey (“Abbey”), Catalina

Jimenez (“Jimenez”), and Alan Smurfit’s (“Smurfit[’s]”) (collectively with VVIG, the “Counter-

Defendants[’]”)      Motion to Dismiss Second Final Amended Counterclaim [ECF No. 79].

Defendants/Counter-Plaintiffs, Henry Alvarez and Mariano Cuesta (“Counter-Plaintiffs”), filed a

Response [ECF No. 80], to which Counter-Defendants filed a Reply [ECF No. 81]. Counter-

Defendants seek to dismiss each of Counter-Plaintiffs’ 14 counterclaims. (See generally Mot.).

The Court has reviewed the Second Final Amended Counterclaim (“FAC”) [ECF No. 78], 2 the



1
 The “Brandtastic Parties” include Brandtastic Design LLC, Designated Holdings LLC, and Paul
Kettlewell.
2
  This is Counter-Plaintiffs’ fourth attempt to file actionable counterclaims in this action. The Court
dismissed the first counterclaim, filed February 15, 2019 and improperly titled Amended Complaint [ECF
No. 55], as a shotgun pleading. (See March 6, 2019 Order [ECF No. 62]). On March 15, 2019, Counter-
Plaintiffs filed a 275-page Amended Counterclaim and Third-Party Complaint [ECF No. 66]. Counter-
Defendants filed a Motion to Dismiss [ECF No. 69] the Amended Counterclaim, to which Counter-
Plaintiffs responded by improperly attaching to their response a 14-count, 91-page Final Amended
Counterclaim and Third-Party Complaint [ECF No. 72-1]. On July 8, 2019, the Court entered an Order
[ECF No. 77] allowing Counter-Plaintiffs to refile their counterclaims as a separate docket entry, “strongly
                                                  CASE NO. 18-23109-CIV-ALTONAGA/Goodman


parties’ written submissions, and applicable law.

                                          I.    BACKGROUND

        Counter-Plaintiffs and Counter-Defendants work in the e-cigarette industry. (See generally

FAC). On August 18, 2018, VVIG filed a trademark infringement action against Counter-

Plaintiffs, alleging federal question jurisdiction under 28 U.S.C. section 1331 3 and 28 U.S.C.

sections 1338(a) and (b), and supplemental jurisdiction over state-law claims under 28 U.S.C.

section 1367(a). (See generally Am. Compl. ¶ 2). VVIG alleges it developed several types of e-

cigarette products which Counter-Plaintiffs marketed. (See id. ¶¶ 7–10). According to VVIG,

after its business relationship with Counter-Plaintiffs soured, Counter-Plaintiffs began to

manufacture VVIG’s products themselves, passing the products off as their own. (See id. ¶¶ 15–

18). VVIG states three claims for relief: a claim of violation of Section 43(a) of the Lanham Act,

15 U.S.C. § 1125(a) (see id. 8–9); infringement of registered trademark and counterfeiting (see id.

9–10); and cancellation of state registrations (see id. 10).

        Counter-Plaintiffs now bring 14 counterclaims against VVIG and the remaining Counter-

Defendants, alleging Counter-Defendants misappropriated Counter-Plaintiffs’ products. (See

generally FAC). The counterclaims allege misappropriation of trade secrets (Count I); breach of

manufacturing agreement (Count II); trademark and tradename infringement (Count III); Florida

trademark and tradename infringement (Count IV); breach of an oral agreement (Count V);

declaratory judgment for shares and shareholder rights (Count VI); interference with contractual

relationship (Count VII); battery (Count VIII); fraud (Counts IX and X); violation of the Lanham


encourag[ing]” Counter-Plaintiffs to “streamline their counterclaims into a shorter pleading.” (Id. 2
(alteration added)). Counter-Plaintiffs filed the fourth and current iteration of their counterclaims on July
10, 2019.
3
 VVIG cites to 15 U.S.C. section 1221 as the basis of federal subject matter jurisdiction. (See Am. Compl.
[ECF No. 6] ¶ 2).
                                                     2
                                               CASE NO. 18-23109-CIV-ALTONAGA/Goodman


Act (Count XI); cancellation of registration (Count XII); violation of the Florida Deceptive and

Unfair Trade Practices Act (“FDUTPA”) (Count XIII); and indemnity (Count XIV). (See id.).

       The FAC does not contain general factual allegations but includes the following

definitions:

       a.      “Florida Misappropriated Products” is defined as the e-liquid products used
       for vaping with e-cigarette devices under the names Crack Pie, Dunks, Gush, Pound
       It, Raging Donut and Rolly.

       b.      “Misappropriated Products” is [sic] defined as e-liquid products used for
       vaping with e-cigarette devices including Dunks, Gush, Rolly, Crack Pie, Dirty
       Danish, Food Fighter Juice, Krispee, Monster Krisp, Pound It, Raging Donut, Puft
       (including Too Puft and 2 Puft); and Vape Breakfast Classics.

       c.     “Florida Misappropriated Product Trademark Items” is [sic] defined as the
       graphics, name and designs used, developed and created for the Florida
       Misappropriated Products.

       d.     “Misappropriated Product Trademark Items” is [sic] defined as the
       graphics, name and designs used, developed and created for the Misappropriated
       Products.

       e.       “Secret e-juice information” is all necessary know-how, standards and
       specifications (as well as any knowhow thereafter acquired) for the e-juice products
       which included [sic] “all information concerning the business affairs, products,
       marketing systems, technology, customers, end users, financial affairs, accounting
       statistical data” of Alvarez and Cuesta. The foregoing term includes:

           i.   any data documents, processes and methods and other information
                developed by Virtue Vape LLC for Alvarez and Cuesta and any other
                proprietary and trade secret information of Alvarez and Cuesta whether in
                oral, graphic written electronic or machine-readable form;

         ii.    the formula [sic] for each of the Misappropriated Products;

         iii.   the taste [sic] of each of the Misappropriated Products;

         iv.    the customers of the Misappropriated Products (to whom Virtue Vape LLC
                had shipped products for Alvarez and Cuesta);

          v.    software and social media advertising and ordering systems for each of the
                Misappropriated Products;



                                                 3
                                                  CASE NO. 18-23109-CIV-ALTONAGA/Goodman


         vi.    details and directions for the creation and reproduction of the graphic
                designs for the Misappropriated Products; and

        vii.    marketing research for the clients and names of the Misappropriated Products.

(Id. ¶ 3). Because each count includes specific factual allegations, the Court addresses the

necessary background facts in its analysis of each count. 4

                                   II.    STANDARD OF REVIEW

        “A motion to dismiss tests the sufficiency of the complaint, not the merits of a suit.” Levy

v. City of Hollywood, 90 F. Supp. 2d 1344, 1345 (S.D. Fla. 2000) (internal quotation marks and

citation omitted). “To survive a motion to dismiss [under Federal Rule of Civil Procedure

12(b)(6)], a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (alteration added;

quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The pleading standard “does not

require ‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S. at 555). Pleadings must

contain more than “labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). Therefore a plaintiff must

“plead[] factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (alteration added; citing Twombly,

550 U.S. at 556). When reviewing a motion to dismiss, the Court must construe the complaint in

the light most favorable to the plaintiff and take the factual allegations therein as true. See Brooks

v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997) (citation omitted).




4
  As many of Counter-Plaintiffs’ factual allegations are out of numerical order, the Court includes citations
to both the page and paragraph number of the FAC when necessary.
                                                     4
                                                CASE NO. 18-23109-CIV-ALTONAGA/Goodman


                                         III.   ANALYSIS

       Counter-Defendants argue Counter-Plaintiffs fail to state claims for relief in 11 of the 14

counterclaims. (See generally Mot.). Regarding the other three claims, Counter-Plaintiffs argue

(1) Counts V and VI are duplicative of claims in a related state court action and are soon to be

barred by collateral estoppel (see id. 12–13); and (2) Count VIII — for battery — should be severed

because it is not sufficiently related to the claims in this lawsuit (see id. 11–12). The Court

addresses each suggested basis for dismissal of the counterclaims in turn.

       A.      Misappropriation of Trade Secrets (Count I)

       To state a cause of action for misappropriation of trade secrets under the Florida Uniform

Trade Secrets Act (“FUTSA”), section 688.001, Florida Statutes, Counter-Plaintiffs must allege

they (1) possessed secret information and took reasonable steps to protect its secrecy, and (2) the

secret they possessed was misappropriated. See Medimport S.R.L. v. Cabreja, 929 F. Supp. 2d

1302, 1322 (S.D. Fla. 2013) (citation omitted). Regarding the first element, “Florida courts . . .

have said that the plaintiff is required to identify with reasonable particularity the trade secrets at

issue before proceeding with discovery.” DynCorp Int’l v. AAR Airlift Grp., Inc., 664 F. App’x

844, 848 (11th Cir. 2016) (internal quotation marks and citations omitted). “However, to satisfy

this requirement at the dismissal stage in federal court, the plaintiff need only allege sufficient

facts to plausibly show a trade secret was involved and to give the defendant notice of the material

it claims constituted a trade secret.” Id. (citing Twombly 550 U.S. at 555–56; other citation

omitted). Still, to state a claim with “sufficient particularity,” the claimant must do more than

simply “identify broad categories of information, such as financial and technical data.” Id. at 849.




                                                  5
                                               CASE NO. 18-23109-CIV-ALTONAGA/Goodman


       Counter-Defendants assert Counter-Plaintiffs fail to state a trade secret claim because they

do not identify their trade secret with “reasonable particularity.” (Mot 3–5). 5 Under DynCorp,

Counter-Plaintiffs need not do so. See DynCorp, 644 F. App’x at 848. Whether Counter-Plaintiffs

state a cause of action for misappropriation of trade secrets depends on whether their alleged trade

secret — the “secret e-juice information” — meets the relatively low “sufficient particularity”

standard.

       The Court concludes it does not. As noted by Counter-Defendants, the FAC’s definition

of “secret e-juice information” is a “grab-bag” of information (Mot. 4), so broad and conclusory

as to be nonsensical. “Secret e-juice information” is defined, in part, as “all necessary know-how,

standards and specifications . . . for the e-juice products;” including “all information concerning

the business affairs, products, marketing systems, technology, customers, end users, financial

affairs, accounting statistical data” of Counter-Plaintiffs. (FAC ¶ 3 (alteration and emphasis

added)). “Secret e-juice information” is also defined in a conclusory fashion to include “any other

propriety and trade secrets” of Counter-Plaintiffs. (Id.).

       In this respect, DynCorp is instructive. In DynCorp, the complaint described the trade

secrets as

       confidential and proprietary [company] financial and technical data . . . such as lists
       of the personnel employed by [the company] to provide services under [an]
       Incumbent Contract, the salaries and pay differentials for those personnel on the
       Incumbent Contract, other pricing and financial data about [the company’s]
       performance on the Incumbent Contract, and technical data about [the company’s]
       staffing approach and business operations pertaining to the Incumbent Contract[;]

as well as a binder with “lists of [the company’s] employees staffed on [the] Incumbent Contract

and their salary information, as well as numerous emails and other documents with [the company]



5
 Counter-Defendants rely substantially on Levenger Company v. Feldman, 516 F. Supp. 2d 1272 (S.D. Fla.
2007), an opinion following a bench trial rather than addressing a motion to dismiss.
                                                  6
                                                   CASE NO. 18-23109-CIV-ALTONAGA/Goodman


logos.” 664 F. App’x at 849 (emphasis and alterations added). The court found “[t]hese allegations

identified the trade secrets for which [the company] was claiming protection with sufficient

particularity to survive a motion to dismiss.” Id. (alterations added). The court specifically

distinguished the foregoing allegations from “broad categories of information, such as financial

and technical data.” Id.

            Here, Counter-Plaintiffs’ trade secrets claim relies on the sort of “broad categories of

information” DynCorp takes pains to distinguish. DynCorp, 644 F. App’x at 849. General

allegations of “business affairs, products, marketing systems technology, customers, end users,

financial affairs, accounting statistical data,” and certainly the catch-all “all necessary know how”

are insufficient. (FAC ¶ 3). Simply put, “all information” (id.) concerning a product is not a trade

secret. 6

            It does not matter that the definition of “secret e-juice information” includes some

descriptors — the “formula” or “customers” of the Misappropriated Products — that are more

specific. Couching specific terms within a sweeping definition is insufficient to state a trade secret

claim because doing so fails to notify Counter-Defendants which trade secret or secrets they

allegedly misappropriated. See Taxinet, Corp. v. Leon, No. 16-24266-CIV, 2018 WL 3405243, at

*3 (S.D. Fla. July 12, 2018).

            Taxinet, Corp. is also helpful in explaining why the trade secrets claim here is insufficient.

In Taxinet, Corp., the complaint defined the trade secrets as “confidential business information,

processes, techniques, software applications, and business characteristics, including present,


6
 In response to Counter-Defendants’ argument regarding the lack of specificity, Counter-Plaintiffs state,
“Claim that the pleading failed to plead that [Counter-Plaintiffs] possessed secret information: A review
of paragraph 6 reflects that this contention simply is incorrect.” (Resp. 3 (alteration added; emphasis in
original)). Simply referring the Court to the definition of “secret e-juice information” does not remedy the
deficiencies of Counter-Plaintiffs’ claim.


                                                      7
                                             CASE NO. 18-23109-CIV-ALTONAGA/Goodman


future, and proposed services, and business model.” Id. The complaint also described specific

characteristics of the business model, including its “Taximeter, GPS Navigation System, a

Tracking System with panic button, a Payment Gateway for credit cards, and a future booking

system.” Id. The court found the trade secret claim lacking, notwithstanding the finer description

of the business model, because the complaint did “not lay out . . . which of these ‘trade secrets’

were impermissibly used[.]” Id. (alterations added).

        So too here. Counter-Plaintiffs fail to set forth which aspects of the “secret e-juice

information” — defined as all information concerning the products — Counter-Defendants

misappropriated. Instead, Counter-Plaintiffs allege “VVIG and Virtue shared and used the secret

e-juice information” and “thus wrongfully and improperly misappropriated the secret e-juice

information in order to use and continue the manufacture and distribution of the Misappropriated

Products for their benefit.” (FAC ¶¶ 11, 13). This allegation is insufficient because it fails to

notify Counter-Defendants what aspects of the “secret e-juice information” Counter-Defendants

misappropriated. Counter-Plaintiffs have failed to describe their trade secrets with sufficient

particularity to state a claim.

        B.      Contract-based Claims: Breach (Count II); Tortious Interference (Count
                VII); and Indemnity (Count XIV)

        Counter-Plaintiffs bring three claims based on a Manufacturing Agreement dated

December 6, 2014, between “Virtue Vape John Abbey” (the “Manufacturer”) and “Henry Alvarez

& Mariano Cuesta of Lee & Quids Vapor, LLC” (the “Client”). (See FAC, Ex. 1, Manufacturing

Agreement [ECF No. 78-1]).          Counter-Plaintiffs allege (1) Virtue Vape breached the

Manufacturing Agreement by divulging confidential information without authorization (see FAC

¶¶ 17–28); (2) VVIG tortiously interfered with the Manufacturing Agreement by inducing Virtue




                                                8
                                                 CASE NO. 18-23109-CIV-ALTONAGA/Goodman


Vape to disclose the confidential information (see id. ¶¶ 73–82); and (3) Virtue Vape violated the

Manufacturing Agreement’s indemnity provision (see id. ¶¶ 134–147).

        Counter-Defendants argue Counter-Plaintiffs have no standing to enforce the

Manufacturing Agreement because they are not parties to it. (See Mot. 6). Regarding the tortious

interference claim, Counter-Defendants argue Counter-Plaintiffs fail to allege (1) Virtue Vape

would have performed in the absence of interference; and (2) VVIG unjustly interfered with the

Manufacturing Agreement. (See id. 11). As to the indemnity claim, Counter-Defendants argue

“nothing in the indemnity language cited in the [claim] would require Virtue Vape to identify

Counter-Plaintiffs . . . .” (Id. 16 (alterations added)).

                i.      Parties to the Manufacturing Agreement

        The parties to the Manufacturing Agreement are identified in the preamble as “Virtue Vape

John Abbey” (the “Manufacturer”) and “Henry Alvarez & Mariano Cuesta of Lee & Quids Vapor,

LLC” (the “Client”).       (See Manufacturing Agreement 1). In contrast, the Manufacturing

Agreement’s notice provision identifies the Client as “Lee & Quids Vapor, LLC” and the

Manufacturer as “Virtue Vape.” (Id. ¶ 11). The Manufacturing Agreement is signed by both

Counter-Plaintiffs under the title “Client” and by John Abbey under the title “Manufacturer.” (Id.

7).

        Counter-Defendants argue the only “Client” party to the Manufacturing Agreement is Lee

& Quids Vapor, LLC — not Counter-Plaintiffs in their individual capacities. (See Mot 6–7; Reply

3–5). Counter-Defendants contend Counter-Plaintiffs executed the Manufacturing Agreement on

behalf of Lee & Quids. (See Resp. 6). They state, “on its face the [Manufacturing Agreement]

only applies to Lee & Quids and the brands owned by Lee & Quids, none of which are at issue

here.” (Id. 6 (alteration added)).



                                                    9
                                               CASE NO. 18-23109-CIV-ALTONAGA/Goodman


       Counter-Plaintiffs allege they entered into the contract in their individual capacities, stating

“[o]n December 16, 2014, Virtue and Alvarez and Cuesta entered into a Manufacturing

Agreement.” (FAC ¶ 18 (alteration and emphasis added)). Certainly the preamble, with its

prepositional phrase, “of Lee & Quids Vapor, LLC,” supports the allegation. Counter-Plaintiffs

respond to Counter-Defendants’ argument by emphasizing “Alvarez and Cuesta are named, and

also signed the agreement.” (Resp. 5 (emphasis in original)). In the alternative, Counter-

Plaintiffs argue who the parties to the Manufacturing Agreement are is ambiguous. (See id.).

       Accepting Counter-Plaintiffs’ allegations as true, the Court finds Counter-Plaintiffs state a

claim for breach of contract. Counter-Plaintiffs allege they entered into the Manufacturing

Agreement in their individual capacities. (See FAC ¶ 18). The Manufacturing Agreement, which

identifies the Client as “Henry Alvarez and Mariano Cuesto of Lee & Quids Vapor, LLC,” does

not directly contradict Counter-Plaintiffs. (Manufacturing Agreement 1 (emphasis added)). Any

ambiguity created by paragraph 11 — identifying the “Client” as Lee & Quids Vapor, LLC —

must, at this stage, be construed in favor of Counter-Plaintiffs. See, e.g., Howe v. LC Philly, LLC,

No. 10-5495, 2011 WL 1465446, at *2 (E.D. Pa. Apr. 15, 2011) (“The Court must determine

whether . . . it is plausible, based on the facts alleged . . . that [the defendant] is a party to the

contract. Construing the Complaint [and attached email-contract] liberally, . . . the Complaint does

contain sufficient facts to plausibly establish that [the defendant] is a party to the contract.”

(alterations added)).

               ii.      Whether Counter-Plaintiffs state contract claims

       Assuming, as it does, that Counter-Plaintiffs are parties to the Manufacturing Agreement,

the Court finds Counter-Plaintiffs state claims for breach of contract (Count II) and indemnity

(Count XIV). The elements of a breach-of-contract claim under Florida law are (1) the existence



                                                 10
                                                 CASE NO. 18-23109-CIV-ALTONAGA/Goodman


of a contract, (2) a breach thereof, and (3) damages flowing from the breach. See Wistar v.

Raymond James Fin. Servs., Inc., 365 F. Supp. 3d 1266, 1269 (S.D. Fla. 2018) (citation omitted).

Counter-Plaintiffs allege they entered into the Manufacturing Agreement with Virtue Vape (see

FAC ¶ 18); the Agreement contained a confidentiality provision prohibiting Virtue Vape from

disclosing “Confidential Information” (id.); and Virtue Vape breached the confidentiality

provision by disclosing the Information (see id. ¶¶ 25–26).

        Counter-Defendants do not contest the sufficiency of Counter-Plaintiffs’ claim apart from

addressing Counter-Plaintiffs’ standing to bring the claim in the first instance. Therefore, Counter-

Plaintiffs’ breach-of-contract claim may proceed.

        By extension, Counter-Plaintiffs state a breach-of-contract claim under the indemnity

provision of the Manufacturing Agreement. Under that provision, “[e]ach part shall at its own

expense indemnify and hold harmless, and at the other party’s request defend such party . . . from

and against any and all claims . . . which arise directly or indirectly out of or relate to [] any breach

of this Agreement . . . .” (Manufacturing Agreement 7 (alterations added)). Counter-Defendants

argue “nothing in the indemnity language . . . would require Virtue Vape to indemnify Counter-

Plaintiffs for its [sic] losses with respect to trademark infringement claims.” (Mot. 16 (alteration

added)). This argument is of no moment because Counter-Plaintiffs have plausibly alleged

Counter-Defendants breached the confidentiality provision of the Manufacturing Agreement.

Therefore, the indemnity claim may proceed.

        Likewise, Counter-Plaintiffs state a claim for tortious interference with contract in Count

VII. Under Florida law, the elements of a tortious-interference-with-contract claim are: “(1) the

existence of a contract; (2) the defendant’s knowledge of the contract; (3) the defendant’s

intentional procurement of the contract’s breach; (4) the absence of any justification or privilege;



                                                   11
                                               CASE NO. 18-23109-CIV-ALTONAGA/Goodman


and (5) damages resulting from the breach.” United States Life Ins. Co. in the City of New York v.

Logus Mfg. Corp., 845 F. Supp. 2d 1303, 1320 (S.D. Fla. 2012) (internal quotation marks and

citation omitted). For interference to be unjustified, “the interfering defendant must be a third

party, a stranger to the business relationship.” CapitalSource Bank v. MI Prop. Holdings, LLC,

No. 12-21749-CIV, 2012 WL 12886633, at *3 (S.D. Fla. Aug. 3, 2012) (quoting Salit v. Ruden,

McClosky, Smith, Schuster & Russell, P.A., 742 So. 2d 381, 386 (Fla. 4th DCA 1999)). Counter-

Defendants argue the tortious interference claim fails because three of VVIG’s co-owners —

Jimenez, Abbey, and O’Brien — own Virtue Vape. (See Resp. 11).

       Counter-Defendants oversimplify the law.         First, while it is true there is a limited

“‘privilege to interfere’ enjoyed by an officer or employee of a contracting party[,]” Counter-

Defendants point to no case law stating this privilege extends to a separate corporate entity — here

VVIG — owned in part by one of the contracting parties. In Salit, 742 So. 2d at 385–86, the

alleged interferer was the general counsel of the corporation that was a party to the contract.

Similarly, the alleged interferer in O.E. Smith’s Sons, Inc. v. George, 545 So. 2d 298, 298 (Fla. 1st

DCA 1989), was the vice-president of a construction company party to the contract. In Abruzzo

v. Haller, 603 So. 2d 1338, 1339 (Fla. 4th DCA 1992), the alleged interferer was an agent of the

corporate party to the contract; and in West v. Troelstrup, 367 So. 2d 253, 255 (Fla. 1st DCA 1979),

the court determined the alleged interferer was a party to the contract. None of these cases is

factually analogous to the situation here.

       Second, even if VVIG were entitled to interfere in the Manufacturing Agreement, “a

privilege to interfere with a third party’s conduct does not include the purposeful causing of a

breach of contract.” CapitalSource Bank, 2012 WL 12886633, at *3 (internal quotation marks and

citation omitted). Counter-Plaintiffs allege (1) the existence of the Manufacturing Agreement



                                                 12
                                                 CASE NO. 18-23109-CIV-ALTONAGA/Goodman


between Counter-Plaintiffs and Virtue Vape (see FAC ¶ 74); (2) VVIG’s — a non-party[’s] —

knowledge of the same, including its confidentiality provision (see id. ¶¶ 74, 82); (3) VVIG’s

inducement of Virtue Vape to breach the Manufacturing Agreement by disclosing confidential

information to VVIG (see id. ¶¶ 78–79); and (4) damage to Counter-Plaintiffs, including “loss of

profits from the manufacture of the Misappropriated Products” (id. ¶ 82). “Taking these allegations

as true and viewing them in their most favorable light, [the Court finds] they establish that

[Counter-Defendants] purposefully caused [Virtue Vape] to breach the [Manufacturing]

Agreement, and as a result, any privilege [Counter-Defendants] may have possessed to interfere

would not exist. CapitalSource Bank, 2012 WL 12886633, at *3 (alterations added).

        C.      Trademark and Tradename Claims (Counts III, IV, XI)

        The Court addresses the claims for trademark and tradename infringement (Count III),

Florida trademark and tradename infringement (Count IV), and violation of the Lanham Act

(Count XI), 7 together because “the analysis of the Florida statutory and common law claims of

trademark infringement and unfair competition is the same as under the federal trademark

infringement claim.” Bavaro Palace, S.A. v. Vacation Tours, Inc., 203 F. App’x 252, 256 (11th

Cir. 2006) (internal quotation marks and citation omitted).

        “Rights in a trademark are determined by the date of the mark’s first use in commerce. The

party who first uses a mark in commerce is said to have priority over other users.” Domond v.

Peoplenetwork APS, 748 F. App’x 261, 262–63 (11th Cir. 2018) (quoting Hana Fin., Inc. v. Hana



7
  Counter-Plaintiffs do not state the specific section of the Lanham Act they claim Counter-Defendants
violate, merely alleging “false designation of origin and false descriptions and representations in
commerce.” (FAC ¶ 109). Based on this allegation, the Court construes Counter-Plaintiffs’ Lanham Act
claim as one for false designation of origin under 15 U.S.C. section 1125(a). The test for liability under
section 1125(a) is the same as the test for Florida common law trademark infringement. See Sesderma,
S.L., 2018 WL 8337420, at *4 (citations omitted).


                                                   13
                                                  CASE NO. 18-23109-CIV-ALTONAGA/Goodman


Bank, 574 U.S. 418 (2015)). To state a claim for trademark infringement, a plaintiff must plead,

among other elements, prior use of the mark in commerce. See Sesderma, S.L. v. Mediderm Labs.,

LLC, No. 17-24635-CIV, 2018 WL 8337420, at *2 (S.D. Fla. Nov. 19, 2018) (citations omitted);

Armour Grp., Inc. v. Labock, No. 11-61991, 2012 WL 12838313, at *3 (S.D. Fla. Feb. 10, 2012)

(reciting elements of trademark infringement claim and noting “[a]ctual prior use in commerce is

essential, and the trademark protection is limited to geographic areas where the mark is actually

used in commerce and a zone of reasonable future expansion.” (alteration added; citation omitted)).

“A ‘prior use in commerce’ claim requires [allegations] of: (1) adoption and (2) ‘use in a way

sufficiently public to identify or distinguish the marked goods in an appropriate segment of the

public mind as those of the adopter of the mark.’” Domond, 748 F. App’x at 263 (alteration added;

quoting Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1195 (11th Cir. 2001)).

Counter-Defendants are correct that Counter-Plaintiffs fail to allege these elements.

        In support of the claims asserted in counts III and IV, Counter-Plaintiffs allege: 8

                The Misappropriated Product Trademark Items were owned, created, developed
                 and continuously used in commerce by Counter-Plaintiffs only;

                VVIG’s non-exclusive distribution of the Misappropriated Products with the
                 Misappropriated Product Trademark Items commenced in June 2015 and ended in
                 June 2016;

                Subsequently, Virtue manufactured and VVIG Inc. commenced to sell solely for
                 its own account the Misappropriated Products; and

                Virtue and VVIG adopted and used reproductions of the Misappropriated Product
                 Trademark Items (common law Trademarks) with full knowledge of Counter-
                 Plaintiffs’ prior use, continued ownership, and continued use in commerce.

8
  The noted allegations are specific to Count III. Counter-Plaintiffs recite the same allegations in Count IV
but substitute the terms “Florida Misappropriated Products” and “Florida Misappropriated Trademark
Items,” for “Misappropriated Products” and “Misappropriated Trademark Items,” respectively. Count IV
also uses the term “Florida Misappropriated Product Trademark Items,” which is not defined in the FAC.
(Id. ¶ 46). Finally, Count IV contains factual allegations not present in Count III, but those allegations do
not concern prior use.


                                                     14
                                              CASE NO. 18-23109-CIV-ALTONAGA/Goodman



(See FAC ¶¶ 32, 36, 37, 40). Counter-Plaintiffs also allege they registered Florida Trademarks for

several of the Florida Misappropriated Products in July 2016. (See id. ¶ 52).

   With respect to count XI, Counter-Plaintiffs allege:

               Counter-Plaintiffs created, developed, and distributed the Misappropriated
                Products either individually or through their companies, while retaining individual
                ownership of the Misappropriated Product Trademark Items;

               As a result of the continuous ownership, creation, development, distribution, and
                sales of the Misappropriated Products in commerce, Counter-Plaintiffs obtained a
                common law trademark on the names and designs attributable to each of the
                Misappropriated Products; additionally, Counter-Plaintiffs obtained and registered
                Florida Trademarks on the Florida Misappropriated Product Trademark Items; and

               VVIG’s non-exclusive distribution of the Misappropriated Products commenced
                in June 2015 and ended in June 2016, with such termination known to Virtue;
                however, in violation of the Manufacturing Agreement, Virtue continued to
                manufacture the Misappropriated Products using the Misappropriated Trademark
                Items for VVIG.

(See id. 36 ¶¶ 110–11; 37 ¶ 103 (first paragraph 103)).

       The foregoing allegations do not state Counter-Plaintiffs continuously used the

Misappropriated Products, prior to Counter-Defendants, “in a way sufficiently public to identify .

. . the marked goods” as belonging to Counter-Plaintiffs. Domond, 748 F. App’x at 263 (alteration

added; internal quotation marks omitted). The closest Counter-Plaintiffs come to doing so is by

alleging they were the “only” parties who used the “Misappropriated Product Trademark Items”

(FAC ¶ 32), but this allegation is insufficient because Counter-Plaintiffs do not “identify a single

instance of such use,” Sesderma, S.L, 2018 WL 8337420, at *3.

       In this respect, Sesderma helps illustrate why Counter-Plaintiffs’ trademark and tradename

claims fail. In Sesderma, the plaintiff argued it alleged prior use by describing it “has been

continuously offering its services and selling its products;” “expended considerable money and

efforts promoting its marks; and “used and continues to use in commerce in the United States the

                                                15
                                                CASE NO. 18-23109-CIV-ALTONAGA/Goodman


marks . . . since at least as early as 1997.” Id. at *3 (alteration in original). The undersigned

disagreed, noting “the only facts supporting these allegations are documents demonstrating [the

plaintiff] has offered and sold its products in . . . 2006.” Id. (alteration added). Devoid of facts

showing the plaintiff used the products since 1997, the plaintiff’s allegations amounted to “nothing

more than conclusory legal language mirroring the legal standard found in Lanham Act cases.” Id.

Here, the FAC commits the same mortal sin because it alleges no facts in support of Counter-

Plaintiffs’ allegation they are the “only” parties who used the products.

       Counter-Plaintiffs’ exhibits do not help their case. Typical evidence of prior use includes

“[a] sale of marked goods . . . advertisements, publications, [or] solicitations.” Domond, 748 F.

App’x at 263 (alterations added). The exhibits that pre-date June 2016 9 are the Manufacturing

Agreement; a list of VVIG account transactions [ECF No. 78-3]; a check issued by VVIG to

Alvarez [ECF No. 78-4]; a list of payments made by VVIG to Cuesta [ECF No. 78-5]; and a

Standard Services Agreement between VVIG and Brandtastic Design, LLC [ECF No. 78-7]. None

of these exhibits shows Counter-Plaintiffs’ prior use of the products. In fact, the exhibits undercut

Counter-Plaintiffs’ claim they are the “only” parties who used the Misappropriated Product

Trademark items because each exhibit involves VVIG.

       Because Counter-Plaintiffs do not plausibly allege prior use, their claims for trademark and

tradename infringement, Florida trademark and tradename infringement, and violation of the

Lanham Act fail.

       D.      Cancellation of Trademark (Count XII)

       In addition to their trademark infringement claims, Counter-Plaintiffs petition to cancel the


9
  June 2016 is the approximate date after which Counter-Defendants allegedly misappropriated the
Misappropriated Products and Florida Misappropriated Products. Out of an abundance of caution, the Court
reviewed the exhibits pre-dating June 2016 in connection with its analysis of “prior use” even though
Counter-Plaintiffs failed to cite to all the exhibits in each of their trademark claims.
                                                  16
                                                CASE NO. 18-23109-CIV-ALTONAGA/Goodman


trademarks obtained by VVIG. (See FAC ¶¶ 112-125). None of the parties sets forth the elements

of a trademark cancellation claim or directly addresses whether Counter-Plaintiffs allege enough

facts to state one. Nevertheless, the Court finds Counter-Plaintiffs have not done so.

        To state a claim for cancellation of registration under 15 U.S.C. section 1064, a petitioner

must allege (1) it has standing to petition for cancellation because it is likely to be damaged, and

(2) there are valid grounds for discontinuing the registration. See Coach House Rest., Inc. v. Coach

& Six Restaurants, Inc., 934 F.2d 1551, 1557 (11th Cir. 1991) (footnote call number and citation

omitted). The first element requires only that the petitioner “believes he is or will be damaged by

the registration.” Lipton Indus., Inc. v. Ralston Purina Co., 670 F.2d 1024, 1028 (C.C.P.A. 1982)

(quotation marks and citation omitted). Because the Court finds Counter-Plaintiffs do not satisfy

element two, it does not consider element one.

        Regarding the second element, Counter-Defendants argue a trademark cancellation claim,

like a trademark infringement claim, must allege prior use. (See Mot. 7–9). Not so. “Even where

the petitioner has not demonstrated its own prior use, ‘in a petition to cancel a registration less than

five years old, the allegation of non-use in commerce is a proper ground for cancellation.’”

Compton v. Fifth Ave. Ass’n, Inc., 7 F. Supp. 2d 1328, 1333 (M.D. Fla. 1998) (quoting 2 J. Thomas

McCarthy, McCarthy on Trademarks and Unfair Competition § 20:54 (4th ed. 1997); alterations

omitted).

        Still, Counter-Plaintiffs have not alleged non-use, prior use, or any other valid ground for

cancellation. Counter-Plaintiffs’ most specific allegation is, prior to registration of the trademark,

VVIG “had not used the Misappropriated Product Trademark Items in commerce for itself, but

rather as a non-exclusive distributor for Alvarez and Cuesta, to whom royalties were paid by

VVIG.” (FAC ¶ 116(b)). This is not an allegation of non-use. Rather, Counter-Plaintiffs seem



                                                  17
                                                CASE NO. 18-23109-CIV-ALTONAGA/Goodman


to allege Counter-Defendants distributed products already trademarked by Counter-Plaintiffs prior

to the date on which Counter-Defendants registered their trademarks with the United States Patent

and Trademark Office (“USPTO”). This allegation is unavailing because the Court has already

found Counter-Plaintiffs fail to allege facts entitling them to trademark protection in the first

instance.

       The remainder of Counter-Plaintiffs’ allegations concerning the grounds for cancellation

are conclusory. Counter-Plaintiffs allege they “have further suffered and continue to suffer loss

of profits from the diversion of the sales, market dilution, loss of market share, [and] diminution

in the value of the Misappropriated Product Trademark items.” (FAC ¶ 122 (alteration added)).

This allegation, like those in the trademark infringement claims, contains no factual support.

Counter-Plaintiffs do “not identify a single instance,” Sesderma, S.L, 2018 WL 8337420, at *3, of

value diminution or state when, how, or to what extent they lost profits. Stated otherwise, Counter-

Plaintiffs’ allegations amount to no more than “an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Therefore, Counter-

Plaintiffs fail to state a claim for trademark cancellation.

       E.      Fraud (Counts IX and X)

       Count IX alleges fraud by Catalina Jimenez and VVIG. (See FAC ¶¶ 88–97). Count X

alleges fraud by the Brandtastic Parties, 10 Virtue Vape, and VVIG. (See id. ¶¶ 98–108). Both

claims fail because neither alleges Counter-Defendants made a statement that Counter-Plaintiffs

relied upon to their detriment.

       “Under Florida law, the essential elements of common law fraud are: (1) a false statement

concerning a material fact; (2) the representor’s knowledge that the representation is false; (3) an


10
  Count X appears to mistakenly allege a claim against “Brandtastic LLC,” which is not a party to this
case. The Court construes the claim as one against “Brandtastic Design, LLC.”
                                                  18
                                               CASE NO. 18-23109-CIV-ALTONAGA/Goodman


intention that the representation induce another to act on it; and (4) consequent injury by the party

acting in reliance on the representation.” State Farm Mut. Auto. Ins. Co. v. Performance

Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1317 (S.D. Fla. 2017) (footnote call

number, quotation marks, and citation omitted). Of course, under Federal Rule of Civil Procedure

9(b), fraud must also be alleged with particularity. See S.E.C. v. City of Miami, Fla., 988 F. Supp.

2d 1343, 1353 (S.D. Fla. 2013). Consequently, the fraud claims must state:

       (1) precisely what statements were made in what documents or oral representations
       or what omissions were made, and (2) the time and place of each such statement
       and the person responsible for making (or, in the case of omissions, not making)
       same, and (3) the content of such statements and the manner in which they misled
       the plaintiff, and (4) what the defendants obtained as a consequence of the fraud.

Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1237 (11th Cir. 2008) (quoting Tello v. Dean Witter

Reynolds, Inc., 494 F.3d 956, 972 (11th Cir. 2007); other citation omitted).

       The “statement” alleged in Count IX is a USPTO trademark application prepared by

Jimenez for several of the e-cigarette products. (See FAC ¶ 90). The “statements” made in count

X are (1) Kettlewell’s declaration to the European Union Intellectual Property Office and “Vapor

International DOO” that he is the “owner and registrant of the EU Trademark FOOD FIGHTER

JUICE” (id. 33 ¶ 105; Ex. 9, Declaration [ECF No. 78-9]); and (2) a Notice of Opposition filed

with the European Union Intellectual Property Office stating Kettlewell is the “Owner/Co-Owner”

of the FOOD FIGHTER JUICE trademark (id. 34 ¶ 104; Ex. 10, Notice of Opposition [ECF No.

78-10]).

       Counter-Plaintiffs allege these statements were made to them “indirectly.” (Id. ¶¶ 91, 93,

107). With respect to Count IX, Counter-Plaintiffs allege the statements were made “to provide

the false representation that said [Counter-Plaintiffs] had no rights to the Misappropriated Product

Trademark Items,” resulting in “lost profits from the diversion of the sales, market dilution, loss



                                                 19
                                               CASE NO. 18-23109-CIV-ALTONAGA/Goodman


of market share, [and] diminution in the value of the Misappropriated Product Trademark Items.”

(Id. ¶¶ 95, 97 (alterations added)).      In Count XI, Counter-Plaintiffs allege (1) the “false

representations were made indirectly . . . with the knowledge and intent that [Counter-Plaintiffs]

would be required to rely thereon in seeking to prosecute their own claims and sales in Europe;”

and (2) [Counter-Plaintiffs] suffered damages . . . including loss of business profits, loss of market

share, improper dilution and loss of value to their products, names and designs . . . .” (Id. 35, ¶¶

107–08 (emphasis and alterations added)).

       These allegations fail to state Counter-Plaintiffs were induced or misled to rely on a false

statement. Count IX alleges no reliance whatsoever; it merely states Counter-Defendants falsely

asserted ownership of an e-juice product in their USPTO application — allegations better suited

for a trademark cancellation claim. (See id. ¶¶ 95, 97). Count XI misconstrues the meaning of

reliance. Counter-Plaintiffs allege they would have to “rely” on Counter-Defendants’ false

statement in order to prosecute a claim that the statement was false. (See id. 35, ¶ 107). That

assertion is illogical — to prosecute such a claim, Counter-Plaintiffs would necessarily reject

Counter-Defendants’ statement, not rely upon it.

       Counter-Plaintiffs respond they do, in fact, plead detrimental reliance, but their response

simply refers to the paragraphs of the FAC found to be insufficient. (See Resp. 9). Counter-

Plaintiffs also argue “[d]etrimental reliance may occur . . . by indirect misrepresentation.” (Id.

(alterations added)). Yet, Counter-Plaintiffs do not allege they (instead of the USPTO or the

European Union Intellectual Property Office) were falsely led to believe Counter-Defendants

owned the trademarks.

       F.      Florida Deceptive and Unfair Trade Practices (Count XIII)

       Counter-Plaintiffs allege Counter-Defendants violated the FDUTPA, Florida Statutes



                                                 20
                                                CASE NO. 18-23109-CIV-ALTONAGA/Goodman


section 501.201. (See FAC ¶¶ 126–33). Counter-Defendants argue Counter-Plaintiffs fail to allege

harm or injury to consumers. (See Mot. 14–15). Counter-Defendants are correct.

       The FDUTPA “is intended to protect a consumer from unfair or deceptive acts or practices

which diminish the value or worth of the goods or services purchased by the consumer.” YMD

Records, LLC v. Ultra Enters., Inc., 361 F. Supp. 3d 1258, 1267 (S.D. Fla. 2019) (quoting Urling

v. Helms Exterminators, Inc., 468 So. 2d 451, 454 (Fla. 1st DCA 1985). To state a FDUTPA

claim, Counter-Plaintiffs must allege (1) a deceptive or unfair practice; (2) causation; and (3) actual

damage. See id. (citation omitted). “An unfair practice is one that offends established public

policy and one that is immoral, unethical, oppressive, unscrupulous or substantially injurious to

consumers. . . . [D]eception occurs if there is a representation, omission, or practice that is likely

to mislead the consumer acting reasonably in the circumstances, to the consumer’s detriment.”

Lombardo v. Johnson & Johnson Consumer Cos., Inc., 124 F. Supp. 3d 1283, 1287 (S.D. Fla.

2015) (emphasis and first alteration added; citations and quotation marks omitted).

       Originally, only “consumers” had standing to bring FDUTPA claims. See e-ventures

Worldwide, LLC v. Google, Inc., 188 F. Supp. 3d 1265, 1276 (M.D. Fla. 2016). In 2001, the

Florida legislature replaced the term “consumer” in section 501.211 of the FDUTPA with the term

“person.” See id. (citing Fla. Stat. § 501.211). Following the amendment, “[t]he predominant

trend is to interpret the amendment as the legislature’s intent to broaden the scope of FDUPTA

[sic], allowing any person or entity that has suffered a loss as a result of unfair or deceptive acts

or practices to sue for damages, whether or not a ‘consumer.’” Id. (collecting cases). Nevertheless,

the party claiming a violation of the FDUTPA must still “prove [] there was an injury or detriment

to consumers in order to satisfy all of the elements of a FDUTPA claim.” Caribbean Cruise Line,

Inc. v. Better Bus. Bureau of Palm Beach Cnty., Inc., 169 So. 3d 164, 169 (Fla. 4th DCA 2015)



                                                  21
                                                CASE NO. 18-23109-CIV-ALTONAGA/Goodman


(alteration added; emphasis omitted); see also CEMEX Constr. Materials Fla., LLC v. Armstrong

World Indus., Inc., No. 3:16-CV-186-J-34JRK, 2018 WL 905752, at *15 (M.D. Fla. Feb. 15, 2018)

(citing Caribbean Cruise Line and granting motion to dismiss where plaintiff failed to allege

consumer injury).

       The FDUTPA claim does not allege injury or detriment to a consumer. Instead, Counter-

Plaintiffs allege various “Deceptive Acts” by Virtue, VVIG, Kettlewell, and Jimenez; and then

skip to a request for “a declaratory judgment that the deceptive acts and practices outlined in this

count violates [sic] Florida Statutes §§ 501.201.” (Id. ¶¶ 131–32). Counter-Plaintiffs allege they

suffered harm as a result of the Deceptive Acts but do not identify themselves as consumers or

identify any other consumers harmed by the same. (See id.). In short, the FDUTPA claim in Count

XIII fails because Counter-Plaintiffs do not allege consumer harm.

       G.      The Remaining Claims: Payroll Breach of Oral Agreement (Count V);
               Declaratory Judgment Action for Shares and Shareholder Rights (Count VI);
               and Battery (Count VIII)

       The Court now turns to the claims that Counter-Defendants challenge for reasons other

than the failure to state a claim for relief under Rule 12(b)(6).

       Breach of Oral Agreement. Counter-Plaintiffs allege they entered into an oral agreement

with Abbey, Jimenez, and O’Brien on May 1, 2015. (See FAC ¶ 61). The agreement contemplated

Counter-Plaintiffs, Abbey, Jimenez, and O’Brien would form VVIG “to act as a non-exclusive

distribution [sic] of e-juice liquid products which were owned by [Counter-Plaintiffs], Abbey,

Jimenez, and O’Brian.”       (Id. (alteration added)).    Under the agreement, Counter-Plaintiffs

permitted VVIG to sell the “Misappropriated Products” in exchange for royalty and distribution

payments. (See id.). Counter-Plaintiffs also agreed to perform unspecified services “pertaining to

distribution orders” in consideration for wages. (Id. ¶ 62). Counter-Plaintiffs allege VVIG failed



                                                  22
                                                  CASE NO. 18-23109-CIV-ALTONAGA/Goodman


to pay Counter-Plaintiffs royalties, distribution payments, and wages to which they were entitled.

(See id. ¶¶ 62–64).

        The elements of a breach-of-oral-contract claim are the “same elements of a written

contract;” namely the formation of a contract, the assumption of mutual obligations, tender of

consideration, and breach. See Scherff v. Simba Grp., LLC, No. 09-61835-CIV, 2010 WL

11504720, at *6 (S.D. Fla. Mar. 2, 2010), report and recommendation adopted sub nom. Scherff

v. Simba Grp., No. 09-61835-CIV, 2010 WL 11504722 (S.D. Fla. Apr. 19, 2010). Construing the

allegations in the light most favorable to Counter-Plaintiffs, the Court finds Counter-Plaintiffs state

a claim for breach of oral contract in Count V.

        Counter-Plaintiffs allege the formation of an oral agreement between themselves and

several of Counter-Defendants (see FAC ¶ 62); the assumption of mutual obligations and

consideration in the form of payment for permission to sell the Misappropriated Products and

Counter-Plaintiffs’ distribution services in connection with those Products (see id.); and breach in

the form of lack of payment (see id. ¶ 64). Admittedly, the counterclaim contains confusing

allegations as to the identity of the breaching party. It alleges individual Counter-Defendants

Abbey, Jimenez, and O’Brien entered into the oral agreement (see id. ¶ 61), while Counter-

Defendant VVIG breached the agreement (see id. ¶ 64). Yet, Counter-Defendants fail to address

the sufficiency of Counter-Plaintiffs’ claim whatsoever, 11 and the Court declines to delve into the

details of the alleged contract at the motion-to-dismiss stage.



11
   Neither do Counter-Defendants analyze whether the claim is barred by the statute of frauds. The statute
of frauds is an affirmative defense that may be raised in a motion to dismiss where “the defense clearly
appears on the face of the complaint.” Quiller v. Barclays Am./Credit, Inc., 727 F.2d 1067, 1069 (11th Cir.
1984) (citations omitted). The Court lacks the ability to “raise an affirmative defense sua sponte.” Latimer
v. Roaring Toyz, Inc., 601 F.3d 1224, 1239 (11th Cir. 2010) (alteration removed; quotation marks and
citation omitted).


                                                    23
                                                 CASE NO. 18-23109-CIV-ALTONAGA/Goodman


          Instead of addressing the sufficiency of Counter-Plaintiffs’ breach-of-oral-contract claim,

Counter-Defendants argue the claim is duplicative of one currently pending in state court and

“soon to be barred by the doctrine of collateral estoppel.” (Mot. 13). Counter-Defendants assert

“[i]n the meantime, the Court should . . . deny supplemental jurisdiction.” (Mot. 13 (alterations

added)).

          Counter-Defendants fail to adequately explain how the claim is duplicative of the state

court claim. Review of the state court Amended Complaint 12 [ECF No. 21-2] shows claims for

(1) violations of section 607.1620, Florida Statutes; (2) conversion; and (3) unjust enrichment.

Even if Counter-Defendants were able to show the issues in the state court Amended Complaint

are identical to the ones raised here, Counter-Defendants have not demonstrated how “soon-to-be

collateral estoppel” is a doctrine compelling dismissal.

          Therefore, Counter-Plaintiffs’ claim for breach of oral agreement may proceed.

          Declaratory Action for Shares and Shareholder Rights. As in Count V, in Count VI

Counter-Plaintiffs allege they entered into an oral agreement with Counter-Defendants Abbey,

Jimenez, and O’Brien to form VVIG. (See FAC ¶ 66). Counter-Plaintiffs allege VVIG “was

created on May 11, 2015,” and the parties agreed to distribute ownership equally. (Id.). Counter-

Plaintiffs allege Counter-Defendants are denying them rightful ownership of VVIG, and their

attendant rights to inspection and dividends. (See id. ¶ 69). Counter-Plaintiffs seek a declaration

they collectively own 40 percent of VVIG. (See id. ¶ 66(b)).

          To state a claim for a declaratory judgment, Counter-Plaintiffs must allege a “substantial

continuing controversy between two adverse parties.” 13 DWF Mgmt., LLC, 2016 WL 6611115, at


12
 The state court Amended Complaint is attached to Counter-Defendants’ prior Motion to Dismiss [ECF
No. 21], filed November 27, 2018.
13
     The Court construes Counter-Plaintiffs’ claim as seeking a judgment under the federal Declaratory
                                                  24
                                                 CASE NO. 18-23109-CIV-ALTONAGA/Goodman


*2 (internal quotation marks and citation omitted). Counter-Plaintiffs have done so. Essentially,

Counter-Plaintiffs allege there is a dispute over whether they are partial owners of VVIG. (See

FAC ¶¶ 66–69). In response to this claim, Counter-Plaintiffs make the same arguments the Court

rejected in its analysis of Count V. Therefore, the declaratory judgment claim may proceed.

        Battery. Last, battery. In Count VIII, Counter-Plaintiffs allege Abbey assaulted Alvarez

at the Virtue Vape and VVIG facility on February 9, 2016, by striking Alvarez with an office chair.

(See FAC ¶¶ 84–85). Counter-Defendants concede that Counter-Plaintiffs state a claim in Count

VIII. (See Mot. 11–12). But Counter-Defendants urge the Court “sever” the battery claim in the

interest of judicial economy because it “has nothing to do with this case,” or decline to exercise

supplemental jurisdiction over the battery claim. (Mot. 12). Counter-Defendants do not provide

an analysis of the Court’s ancillary jurisdiction to entertain the battery claim.

        Ancillary jurisdiction “is a limited exception to the rule that federal district courts have

only such jurisdiction as is provided, in terms, by the Constitution or a statute.” Warren G. Kleban

Eng’g Co. v. Caldwell, 490 F.2d 800, 802 (5th Cir. 1974). “It may be employed when a federal

court is presented with issues . . . so closely related to a matter over which it has jurisdiction as to

be part of a single Article III ‘case.’” Id. (alteration added). “This nexus or logical relationship

between the main federal claim and the incidental state claim arises (1) when the same aggregate

of operative facts serves as the basis for both claims or (2) when the core of facts supporting the

original claim activates legal rights in favor of a party defendant that would otherwise remain




Judgment Act, 28 U.S.C. § 2201. “Consistent with the cases and controversies requirement of Article III
of the United States Constitution, the Declaratory Judgment Act specifically provides that a declaratory
judgment may be issued only in the case of an actual controversy.” DWF Mgmt., LLC v. Starr Indem. &
Liab. Co., No. 16-CV-61238-KMM, 2016 WL 6611115, at *2 (S.D. Fla. Nov. 9, 2016) (quoting Malowney
v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1347 (11th Cir. 1999) (internal quotation marks and other
citations omitted)).


                                                   25
                                               CASE NO. 18-23109-CIV-ALTONAGA/Goodman


dormant.” Eagerton v. Valuations, Inc., 698 F.2d 1115, 1119 (11th Cir. 1983) (citation omitted).

       The February 9 incident between Abbey and Alvarez does not meet the foregoing test. The

episode with the chair does not rely on the same aggregate of operative facts as the claims in the

main action, nor do the core of facts supporting the original claims activate legal rights in favor of

Counter-Defendants for the alleged battery. Consequently, Count VIII is dismissed without

prejudice for lack of jurisdiction.

                                      IV.     CONCLUSION

       For the foregoing reasons, it is

       ORDERED AND ADJUDGED that Counter-Defendants’ Motion to Dismiss Second

Final Amended Counterclaim [ECF No. 79] is GRANTED in part. Counts I; III–IV; VIII; and

IX–XIII of Counter-Plaintiffs’ Second Final Amended Counterclaim [ECF No. 78] are

DISMISSED. Counts II; V–VII; and XIV may proceed.

       DONE AND ORDERED in Miami, Florida, this 9th day of October, 2019.



                                                      _________________________________
                                                      CECILIA M. ALTONAGA
                                                      UNITED STATES DISTRICT JUDGE

cc:    counsel of record




                                                 26
